Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


THE STATE OF TEXAS,

                            Appellant,

v.

DAVID AVILA,

                            Appellee.

§

§

§

§

§

No. 08-05-00004-CR

Appeal from the

346th District Court

of El Paso County, Texas

(TC# 20040D04581)




MEMORANDUM OPINION

           Pending before the Court is a motion to dismiss filed by the State pursuant to Tex. R.
App. P. 42.2(a).  By its motion, the State has withdrawn its notice of appeal prior to the
appellate court’s decision and the written withdrawal is signed by the State’s attorney on
appeal.  See State v. Miles, 994 S.W.2d 410 (Tex.App.--Waco 1999, no pet.).  Further, the
State filed a duplicate copy of its motion with this Court and that copy has been hand-delivered to the trial court clerk.  Because the State has established compliance with the
requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.

                                                                  RICHARD BARAJAS, Chief Justice
April 28, 2005

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)